DETAILED ACTION
Status of Claims
Claims 1-25 are currently pending.  Claims 1-25 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
In the response dated May 17, 2021 (to the March 19, 2021 Requirement for Restriction), applicant elected the following species:
(i)	a species of first granular therapeutic agent: “insulin for a species of the first granular therapeutic agent”; AND
(ii)	a species of second granular agent: “sorbitol for a species of the second granular material”;
and identified “all pending claims” as reading on the elected species.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)).
Accordingly, the March 19, 2021 Requirement for Restriction is made FINAL, and claims 1-25 are examined as follows. 

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-12, 16-21 and 24 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BUCH-RASMUSSEN (US 6,660,197 B1, Issued Dec. 9, 2003; on 03/15/2021 IDS; hereinafter, “Buch-Rasmussen”).
Buch-Rasmussen is directed to:
METHOD FOR PRODUCING AN ELONGATED DRUG FORMATION
ABSTRACT
The present invention relates to a method and a system for producing an elongated drug formulation being suitable for being injected through the skin of a patient with-out the use of a needle or a cannula.  The drug formulation is produced by compressing a drug granulate in cavity of a system comprising a roller and a surface, wherein the roller roles over the surface thereby comprising the granulate to the formulation.
Buch-Rasmussen, title & abstract.  In this regard, Buch-Rasmussen teaches a method for producing an elongated drug formulation:
SUMMARY OF THE INVENTION
Accordingly, it has been an object of the present invention to provide a method for producing an elongated drug formulation for parenteral administration.
This is achieved by the present method for producing an elongated drug formulation comprising
arranging a first roller adjacent a surface, whereby a cavity is defined between the first roller and the surface, the shape of the drug formulation being defined by the cavity,
feeding a gap between the first roller and the surface with drug granulate,
rolling the roller against the surface whereby a pressure is applied to the drug granulate and the drug formulation is formed in the cavity,
disengaging the first roller from the surface, and
releasing the compressed drug formulation from the cavity.
The term “elongated” is used in its usual meaning, i.e. that the length dimension is larger than the width or diameter of the drug formulation.
Furthermore, the invention relates to a system for producing an elongated drug formulation comprising a first roller arranged adjacent a surface, defining a cavity is defined between the first roller and the surface, means for feeding a gap between the first roller and the surface with drug granulate, means for rolling the roller against the surface compressing a drug formulation in the cavity, means for disengaging the first roller from the surface, and means for releasing the compressed drug formulation from the pocket cavity.
2, ln. 11-43), and a system thereof:
The system is now described in detail in relation to the comprising: drawings.
FIG. 1 shows a first roller 1 according to the invention.  A plurality of cavities 2 are arranged in the circumference of the roller 1.  The distance between two neighboring cavities 2’, 2’’ is denoted 3.  In FIG. 1 the cavities 2 are arranged evenly along the circumference, i.e. the distance 3 is the same for all neighboring cavities 2.
FIG. 2 is a schematic view of a double role press system according to the invention comprising a first roller 1 and a second roller 4.  First roller 1 is as discussed with respect to FIG. 1.  The second roller 4 comprises sub-cavities 5.  The two roller are arranged so that when counter rolling the two cavities each cavity 2 will make a sub-cavity 5 whereby it is possible to produce a drug formulation defined by the sum of cavity 2 and sub-cavity 5.  In the present example cavity 2 and sub-cavity 5 are of identical shape and size, however as explained above, this need not to be the case for all systems.
FIG. 3 is a schematic view of the first roller 1 the cavity 2,2’ is seen from above. In wherein this view the elongated shape of the cavity 2 is shown.  The distance between two neighboring cavities 2,2’ is shown as 3.
In FIG. 4 a first roller, 1 comparable to that of FIG. 3 is depicted, the difference being that the distance 3 is much smaller that FIG. 3.
In FIG. 5 and FIG. 6 a schematic view as in FIG. 3 and FIG. 4 is shown except that in FIG. 5 and FIG. 6 the cavity 2 tapers into a pointed end 6.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Buch-Rasmussen, col. 11, ln. 47 to col. 12, ln. 8, Fig.’s 1-6).
Regarding independent claims 1 and 17 and the requirements:
1.	A method of forming a tissue interfacing component, the method comprising:
depositing a first granular therapeutic agent into a mold cavity of a mold, the mold cavity defining an elongated shape extending along a longitudinal axis from an opening of the mold cavity to a distal tip at a distal end of the mold cavity within the mold, wherein the distal tip is sized and shaped to facilitate insertion into tissue;
compressing the first granular therapeutic agent within the mold along a direction oriented towards the distal end;
forming a tissue interfacing component from the first granular therapeutic agent, at least in part, due to compression of the first granular therapeutic agent within the mold; and
removing the tissue interfacing component from the mold cavity.
[...]
17.	A method of forming a tissue interfacing component, comprising:
depositing a first granular therapeutic agent into a mold; and
applying a pressure to at least a portion of the first granular therapeutic agent of greater than or equal to 20 MPa to compress the first granular therapeutic agent and form the tissue interfacing component,
wherein the therapeutic agent comprises greater than or equal to 80 wt% of the total tissue interfacing component weight, and
wherein the tissue interfacing component is configured to penetrate at least 1 mm into human gastrointestinal mucosal tissue with a force of less than or equal to 5 N.
Buch-Rasmussen clearly teaches a method for producing an elongated drug formulation (Buch-Rasmussen, col. 2, ln. 11-43) and system thereof (Buch-Rasmussen, col. 11, ln. 47 to col. 12, ln. 8, Fig.’s 1-6), whereby it is noted:
“drug granulate” (Buch-Rasmussen, col. 2, ln. 23) is: 
a “first granulate therapeutic agent” of claim 1, and
“wherein the therapeutic agent comprises greater than or equal to 80 wt% of the total tissue interfacing component weight” of claim 17 (since Buch-Rasmussen’s exemplary embodiment describes the formation of a compressed drug formulation made entirely of “drug granulate”);
“a first roller adjacent a surface, whereby a cavity is defined between the first roller and the surface, the shape of the drug formulation being defined by the cavity” (Buch-Rasmussen, col. 2, ln. 18-21; & Fig. 2 described at Buch-Rasmussen, col. 11, ln. 55-65) that forms “an elongated drug formulation being suitable for being injected through the skin of a patient with-out the use of a needle or a cannula” (Buch-Rasmussen, abstract) is:
is “a mold, the mold cavity defining an elongated shape extending along a longitudinal axis from an opening of the mold cavity to a distal tip at a distal end of the mold cavity within the mold” of claim 1, and
a mold of claims 3, 6-11, 19 and 24:
3.	The method of claim 1, wherein the mold comprises a first mold portion and a second mold portion selectively coupleable to one another to form the mold cavity.
[...]
6.	The method of claim 5, wherein separating the first and second mold portions comprises separating the first and second mold portions along a separating plane parallel to the longitudinal axis of the mold cavity.
7.	The method of claim 6, wherein the distal tip of the mold cavity is positioned on the separating plane when the first and second mold sections are coupled to one another.
8.	The method of claim 3, wherein the first and second mold portions comprise corresponding wall portions that define the mold cavity when the first and second mold portions are coupled to one another.
9.	The method of claim 8, wherein each of the wall portions extend from the opening of the mold cavity to the distal tip of the mold cavity when the first and second mold portions are coupled to one another.
10.	The method of claim 8, wherein the mold cavity is a blind cavity [see the instant published application, US 2021/0154457 A1, at par. [0020], which describes that “[t]he mold cavity may define a longitudinal axis extending from an opening of the mold cavity to distal tip positioned at a distal end of the mold cavity, and the distal tip of the mold cavity may be closed within the mold,” and “[a]ccordingly, the mold cavity may be referred to herein as a blind hold or blind cavity”].
11.	The method of claim 1, wherein the distal tip of the mold cavity defines a pointed tip or sharp edge at the distal end of the mold cavity.
[...]
19.	The method of claim 17, wherein the tissue interfacing component comprises a distal tip sized and shaped to facilitate insertion into tissue.
[...]
24.	The method of claim 17, further comprising separating first and second portions of the mold to along a plane parallel to a longitudinal axis of a mold cavity of the mold.
“feeding a gap between the first roller and the surface with drug granulate” (Buch-Rasmussen, col. 2, ln. 22-23) reads on:
the active step of claims 1 and 17 for “depositing a first granular therapeutic agent into a mold cavity of a mold,” and
the requirements of claim 12 for :
12.	The method of claim 1, wherein the longitudinal axis is aligned with a vertical direction, and wherein depositing the first granular therapeutic agent into the mold cavity comprises depositing the first granular therapeutic agent along the vertical direction.
“rolling the roller against the surface whereby a pressure is applied to the drug granulate and the drug formulation is formed in the cavity” (Buch-Rasmussen, col. 2, ln. 24-26), wherein “[t]he pressure applied to the drug formulation is preferably in the range of 25-5000 kg/cm2 [i.e., 2.5-490.3 MPa] more preferably in the range of 100-1000 kg/cm2 [i.e., 9.8-98.0 MPa] whereby a drug formulation having the required strength and stability is obtainable” (Buch-Rasmussen, col. 4, ln. 44-47) reads on:
the active steps of claim 1 for:
“compressing the first granular therapeutic agent within the mold along a direction oriented towards the distal end,” and
“forming a tissue interfacing component from the first granular therapeutic agent, at least in part, due to compression of the first granular therapeutic agent within the mold,” and
the active step of claim 17 for:
“applying a pressure to at least a portion of the first granular therapeutic agent of greater than or equal to 20 MPa to compress the first granular therapeutic agent and form the tissue interfacing component” (See MPEP § 2131.03 regarding prior art anticipating claimed numerical ranges); AND
 “disengaging the first roller from the surface, and releasing the compressed drug formulation from the cavity” (Buch-Rasmussen, col. 2, ln. 28-30) reads on:
the active step requirement of claim 1 for “removing the tissue interfacing component from the mold cavity,” and
the requirements of claims 5, 6 and 16 for:
5.	The method of claim 3, wherein removing the tissue interfacing component from the mold cavity comprises separating the first and second mold portions.
6.	The method of claim 5, wherein separating the first and second mold portions comprises separating the first and second mold portions along a separating plane parallel to the longitudinal axis of the mold cavity.
[...]
16.	The method of claim 1, wherein removing the tissue interfacing component from the mold comprises ejecting the tissue interfacing component from the mold.
It is noted that the requirement of claim 17, “wherein the tissue interfacing component is configured to penetrate at least 1 mm into human gastrointestinal mucosal tissue with a force of less than or equal to 5 N” is interpreted as a result of a product obtained by the method of claim 17.  In this regard, it is noted that MPEP § 2112.01 states: “where the claimed and prior art products are identical or substantially identical in structure of composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  MPEP § 2112.01.  It is further noted that, regarding the use of the “wherein” clauses, MPEP § 2111.04 states that claim scope is not limited by claim language (e.g., “wherein” and “whereby” clauses) that suggests or makes optional, but does not require steps to be performed.  A “whereby clause [and by extension, a “wherein” clause] in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Therefore, since Buch-Rasmussen teaches a method reading of the active step requirements of claim 17, as discussed above, it reasonably follows that a resulting product would posses the same penetration distance, and penetration force properties.
With regard to the elected species of first granular therapeutic agent, Buch-Rasmussen teaches insulin (Buch-Rasmussen, col. 10, ln. 17); with regard to the elected species of second granular agent, Buch-Rasmussen teaches sorbitol (Buch-Rasmussen, col. 10, ln. 29).
Thus, Buch-Rasmussen anticipates claims 1, 3, 5-12, 16-17, 19 and 24.
Regarding claims 2, 4 and 18 and the requirements
2.	The method of claim 1, wherein compressing the first granular therapeutic agent comprises:
inserting a mold punch into the opening of the mold cavity; and
moving the mold punch along the longitudinal axis towards the distal end of the mold cavity.
[...]
4.	The method of claim 3, wherein the mold comprises at least three mold portions that are coupleable to one another to form the mold cavity.
[...]
18.	The method of claim 17, wherein applying the pressure to the first granular therapeutic agent comprises:
inserting a mold punch into an opening of a mold cavity of the mold; and
moving the mold punch along a longitudinal axis of the mold cavity towards a distal end of the mold cavity.
Buch-Rasmussen teaches feed pressure by a “pressure piston” during feeding of the drug granulate:
Feeding Pressure
As described above a pressure may be applied to the drug granulate before feeding, such as by a pre-compression of the granulate.  However, it is more preferred to apply a pressure during feeding of the drug granulate.  The pressure may be applied by means of the screw feeder or by means of a pressure piston.
In one embodiment the drug granulate is pressurised to a rod before feeding the gap.  Thereby the rod is partitioned into smaller fragments fitting the gap between the roller and the surface either by means of a cutting mechanism or simply by projections on the roller itself.  Such projections may be part of the cavity as described above.
(Buch-Rasmussen, col. 5, ln. 20-33), which is a “mold punch” of claims 2 and 18, as well as a third mold portion of claim 4, the action of which reads on the “inserting” and “moving” active steps of claims 2 and 18.
Thus, Buch-Rasmussen anticipates claims 2, 4 and 18.
Regarding claim 20 and the requirements:
20.	The method of claim 17, wherein the tissue interfacing component has an average cross-sectional dimension of greater than or equal to 0.5 mm.
Buch-Rasmussen teaches: “The diameter of the elongated drug formulation is preferably in the range of 0.2 to 1.0 mm, such as more preferred in the range of 0.3 to 0.7, even more preferred in the range of 0.4 to 0.6 mm.”  Buch-Rasmussen, col. 6, ln. 40-43.  See MPEP § 2131.03 regarding prior art anticipating claimed numerical ranges.
Thus, Buch-Rasmussen anticipates claim 20.
Regarding claim 21 and the requirements:
21.	The method of claim 17, wherein the tissue interfacing component is a needle.
Buch-Rasmussen teaches: “a method and a system for producing an elongated drug formulation being suitable for being injected through the skin of a patient with-out the use of a needle or a cannula” (Buch-Rasmussen, abstract), e.g, “drug formulations having the shape of needles” (Buch-Rasmussen, col. 1, ln. 28) or “needles formed of the drug formulation according to the invention” (Buch-Rasmussen, col. 6, ln. 52-53).
Thus, Buch-Rasmussen anticipates claim 21.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. § 103 as being unpatentable over BUCH-RASMUSSEN (US 6,660,197 B1, Issued Dec. 9, 2003; on 03/15/2021 IDS; hereinafter, “Buch-Rasmussen”), in view of POTTER (US 7,727,223 B2, Issued Jun. 1, 2010; hereinafter, “Potter”).
The teachings of Buch-Rasmussen, as set forth in the above rejection of claims 1-12, 16-21 and 24 under 35 U.S.C. § 102 (a)(1) are hereby incorporated.  Although Buch-Rasmussen teaches that “[t]he drug formulation may be defined by a cylindric part and a pointed-end part” (Buch-Rasmussen, col. 8, ln. 26-27) and “[i]n particular for the production of pointed drug formulations it is important the granulate is distributed evenly into the part of the cavity shaping the pointed end” (Buch-Rasmussen, col. 8, ln. 64-67), Buch-Rasmussen DOES NOT EXPRESSLY TEACH a specific exemplary embodiment, wherein the distal tip is formed of a first granular therapeutic agent, and a proximal portion formed of a second granular material in order to meet the requirements of claims 13-15 and 22-23 for: 
13. The method of claim 1, further comprising depositing a second granular material into the mold cavity after depositing the first granular therapeutic agent into the mold cavity.
14. The method of claim 13, wherein compressing the first granular therapeutic agent within the mold comprises compressing the first granular therapeutic agent and the second granular material together within the mold.
15. The method of claim 13, wherein the tissue interfacing component comprises a distal portion formed from the first granular therapeutic agent and a proximal portion formed from the second granular material.
[...]
22. The method of claim 17, further comprising depositing a second granular material into the mold after depositing the first granular therapeutic agent into the mold.
23. The method of claim 22, wherein applying the pressure to the first granular therapeutic agent within the mold comprises applying the pressure to the first granular therapeutic agent and the second granular material together within the mold.
which is well within the purview of the ordinarily skilled artisan.
Regarding claims 13-15 and 22-23, it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange Buch-Rasmussen’s method for producing an elongated drug formulation (Buch-Rasmussen, col. 2, ln. 11-43) and system thereof (Buch-Rasmussen, col. 11, ln. 47 to col. 12, ln. 8, Fig.’s 1-6) according to Buch-Rasmussen’s broader disclosure in order to obtain a pointed drug formulation, wherein the pointed-end part (Buch-Rasmussen, col. 8, ln. 64-67) is made of a drug formulation granulate (Buch-Rasmussen, col. 8, ln. 64-67), while the cylindric part (Buch-Rasmussen, col. 8, ln. 64-67) is made of a second granulate composed of a binder (Buch-Rasmussen, col. 10, ln. 23-25).  However, to the extent that a configuration of a solid formulation composed of different sections featuring different formulations, Potter, for instance, is directed to:
DRUG DELIVERY TECHNOLOGY
ABSTRACT
The invention relates to a novel drug delivery technology.  More particularly the invention relates to a method of delivering at least one therapeutic compound or a formulation comprising the at least one therapeutic compound to a patient: to a throwaway or reusable device for delivering at least one therapeutic compound or a formulation comprising the at least one therapeutic compound to a patient in a manner as set out by the method; to a pioneer projectile form use in said method; to formulations for use in said method and to an injectate comprising a pioneer projectile and formulation.  It also relates to a disposable component containing either a pioneer projectile or an injectate.
Potter, title & abstract.  In this regard, Potter teaches an injectate featuring different sections with different compositions:
In FIG. 9 an injectate 40 comprises a pioneer projectile 10 and a formulation 42. The formulation is in a contained state supported by its own viscosity or a membrane 44.  The formulation is thus a contained liquid or a solid. The injectate may be self-supporting or contained in an optional support 46 which may be a chamber 76 of a device or a throwaway component.
[...]
FIG. 11 illustrates an injectate comprising a plurality of different formulations 42a, 42b and 42c. These could be formulations with different release profiles or different active ingredients, for example combination therapies.  Though not illustrated there could be membranes between the components e.g. lipid soluble membranes between water-soluble formulations and or an end piece.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Potter, col. 12, ln. 52-58 & 61-67.  In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to produce Buch-Rasmussen’s an elongated drug formulation (Buch-Rasmussen, col. 2, ln. 11-43), wherein the pointed pointed-end part (Buch-Rasmussen, col. 8, ln. 64-67) is made of a drug formulation granulate (Buch-Rasmussen, col. 8, ln. 64-67) since the manufacture of solid formulations with different layered section-formulations is known (Potter, col. 12, ln. 52-58 & 61-67).
Thus, the prior art renders claims 13-15 and 22-23 obvious.
Claims 1-12, 16-21 and 24-25 are rejected under 35 U.S.C. § 103 as being unpatentable over BUCH-RASMUSSEN (US 6,660,197 B1, Issued Dec. 9, 2003; on 03/15/2021 IDS; hereinafter, “Buch-Rasmussen”), in view of TIAN (US 2018/0311168 A1, Publ. Nov. 1, 2018; hereinafter, “Tian”).
The teachings of Buch-Rasmussen, as set forth in the above rejection of claims 1-12, 16-21 and 24 under 35 U.S.C. § 102 (a)(1) are hereby incorporated.  However, Buch-Rasmussen DOES NOT TEACH particular amounts of binder in order to meet the requirements of claim 25 for:
25.	The method of claim 17, wherein the first granular therapeutic agent is mixed with a binder comprising less than or equal to 20 wt% of the total tissue interfacing component weight.
which is well within the purview of the ordinarily skilled artisan.
Tian, for instance, is directed to:
SOLID FORMULATION
ABSTRACT
A solid dosage form for injection and a method of making said dosage form wherein the dosage form has a moisture content of 5% (w/w) or less. The solid dosage form comprises a dried matrix including a first excipient and 0.01 to 50% (w/w) or more than 50% and up to 80% (w/w) of a therapeutic peptide; and one or more additional excipients and at least 5% (w/w) of CMC, based on the total weight of the solid dosage form, wherein the dosage form has a width of 0.5 mm to 2 mm.
Tian, title & abstract.  In this regard, Tian teaches that “[t]he term "excipient" may include binders, disintegrants, glidants, lubricants, preservatives, sorbents and vehicles.”  Tian, par. [0061].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to formulate Buch-Rasmussen’s elongated drug formulation (Buch-Rasmussen, col. 2, ln. 11-43) with 15-94.9 % (w/w) of excipient (Tian, abstract), e.g., a binder (Tian, par. [0061]) as a suitable formulation amount for a solid dosage form (Tian, abstract).
Thus, the prior art renders claim 25 obvious.

Conclusion
Claims 1-25 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611